DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 8/31/2021 & 2/1/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner.

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-17, 22, & 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent App. Pub. No. 2009/0121704 to Shibahara.

Regarding claim 1, Shibihara teaches a circuit comprising:
a sensor circuit including multiple magnetic field sensors having respective sensor outputs (figure 2 elements 2a & 2b), the magnetic field sensors configured to provide magnetic field sensor signals at the respective sensor outputs representative of a measure of current flow through a conductive structure (figure 2 elements 31 & 32); and
a combiner interface having combiner inputs and a combiner output (figure 2 element 3 & OUTPUT), the combiner inputs coupled to the respective sensor outputs (figure 2), the combiner interface configured to provide an aggregate sensor measurement at the combiner output responsive to the magnetic field sensor signals (figure 2 element 33), in which the aggregate sensor measurement is decoupled from magnetic fields generated responsive to the current flow through the conductive structure (¶ [0037]).

Regarding claim 2, Shibihara teaches the circuit of claim 1, wherein the conductive structure comprises a busbar (figure 1B elements 4a & 4b).

Regarding claim 3, Shibihara teaches the circuit of claim 1, wherein the magnetic field sensors comprise Hall-effect sensors (¶ [0037]).

Regarding claim 11, Shibihara teaches the circuit of claim 1, wherein the magnetic field sensors further comprise at least two sets of magnetic field sensors, each having respective sensor outputs, one set of the magnetic field sensors for the conductive structure being spaced apart from another set of the magnetic field sensors, and the respective sets of the magnetic field sensors configured to provide sensor signals at the respective sensor outputs representative of the measure of current flow through the conductive structure (figure 6B & ¶¶ 0006], [0011], & [0037]: the two sensor sets are 2a & 2b and 2a' and 2b').

Regarding claim 12, Shibihara teaches the circuit of claim 11, wherein the at least two sets of magnetic field sensors are configured to sense a magnetic field from the conductive structure in different directions relative the conductive structure (figure 6B; ¶ [0030]).

Regarding claim 13, Shibihara teaches a circuit comprising:
a first magnetic field sensor having a first sensor output (figure 2 element 2a), the first magnetic field sensor configured to provide a first magnetic field sensor signal at the first sensor output representative of a measure of current flow through a first conductive structure (figure 2 element 31);
a second magnetic field sensor having a second sensor output (figure 2 element 2b), the second magnetic field sensor configured to provide a second magnetic field sensor signal at the second sensor output representative of a measure of current flow through a second conductive structure (figure 2 element 32); and
a combiner interface having combiner inputs and combiner output (figure 2 element 3 & OUTPUT), the combiner inputs coupled to the first and second sensor outputs (figure 2), the combiner interface configured to provide an aggregate sensor measurement at the combiner output responsive to the first and second magnetic field sensor signals (figure 2 element 33), in which the aggregate sensor measurement is decoupled from magnetic fields generated responsive to current flow through the first and second conductive structures (¶ [0037]).

Regarding claim 14, Shibihara teaches the circuit of claim 13, wherein the first and second magnetic field sensors are adapted to be coupled in a fixed spatial position with respect to each other and the first and second conductive structures, the fixed spatial position configured to reduce magnetic field variations in the first and second magnetic field sensor signals over a frequency range (¶¶ [0006] & [0037] and figures 1A & 2).

Regarding claim 15, Shibihara teaches the circuit of claim 13, wherein the respective first and second magnetic field sensors are spatially arranged and configured to minimize variations in magnetic coupling among the first and second magnetic field sensors and the first and second conductive structures responsive to the current flow through the first and second conductive structures over a frequency range, the respective first and second magnetic field sensors are also spatially arranged and configured to minimize phase distortions in the first and second magnetic field sensor signals over the frequency range (¶¶ [0006] & [0037] and figures 1A & 2).

Regarding claim 16, Shibihara teaches the circuit of claim 13, wherein
the first magnetic field sensor comprises multiple first magnetic field sensors having respective sensor outputs, the first magnetic field sensors configured to provide first magnetic field sensor signals at the respective sensor outputs representative of the measure of current flow through the first conductive structure (¶ [0037] & figure 2), and
the second magnetic field sensor comprises multiple second magnetic field sensors having respective sensor outputs, the second magnetic field sensors configured to provide second magnetic field sensor signals at the respective sensor outputs representative of the measure of current flow through the first conductive structure (¶ [0037] & figure 2; figure 6B elements 2a, 2b, 2a', & 2b').

Regarding claim 17, Shibihara teaches the circuit of claim 16, wherein the combiner interface comprises:
a first combiner having inputs coupled to the respective outputs of the first magnetic field sensors, the first combiner configured to provide a first aggregate sensor signal responsive to the first magnetic field sensor signals (¶ [0037] & figure 2; figure 6B elements 2a, 2b, 2a', & 2b'); and
a second combiner having inputs coupled to the respective outputs of the second magnetic field sensors, the second combiner configured to provide a second aggregate sensor signal responsive to the second magnetic field sensor signals (¶ [0037] & figure 2; figure 6B elements 2a, 2b, 2a', & 2b').

Regarding claim 22, Shibihara teaches the circuit of claim 20, further comprising a weight interpolator configured to adjust the phase weight values responsive to a frequency of the current through the first conductive structure (figure 2; figure 6B elements 2a, 2b, 2a', & 2b').

Regarding claim 23, Shibihara teaches the circuit of claim 22, wherein the first set of the first magnetic field sensors have a sensing axis along a first direction with respect to the first conductive structure, and the second set of the first magnetic field sensors have a sensing axis along a second direction different from the first direction (¶ [0030]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 5, & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibihara.

Regarding claim 4, Shibihara teaches the circuit of claim 1, but does not teach explicitly wherein the multiple magnetic field sensors are first magnetic field sensors having respective first sensor outputs, the conductive structure is a first conductive structure, and the combiner interface is a first combiner interface, the circuit further comprising:
second magnetic field sensors having respective second sensor outputs, the second magnetic field sensors configured to provide second sensor signals at the respective second sensor outputs representative of a measure of current flow through a second conductive structure; and
a second combiner interface having second combiner inputs and a second combiner output, the second combiner inputs coupled to the respective second sensor outputs, the second combiner interface configured to provide a second aggregate sensor measurement at the second combiner output responsive to the second sensor signals, in which the second aggregate sensor measurement at the second combiner output is decoupled from magnetic fields generated responsive to current flow through the respective first and second conductive structures.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to duplicate the necessary parts of Shibihara to provide a second setup as detailed in claim 4 because doing so would not produce any new or unexpected result.  See MPEP § 2144(VI)(B).

Regarding claim 5, Shibihara teaches the circuit of claim 4, further comprising a circuit board that includes the first magnetic field sensors and the second magnetic field sensors, wherein the respective first and second magnetic field sensors are spatially arranged and configured to reduce magnetic field variations in the first and second sensors signals over a frequency range (¶¶ [0006] & [0037] and figures 1A & 2).

Regarding claim 10, Shibihara teaches the circuit of claim 4, wherein the respective first and second magnetic field sensors are spatially arranged and configured to minimize variations in magnetic coupling among the first and second magnetic field sensors and the first and second conductive structures responsive to current flow through the respective first and second conductive structures over a frequency range and to reduce phase distortions (¶¶ [0006] & [0037] and figures 1A & 2).

Allowable Subject Matter

Claims 6-9 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 24-26 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
	United States Patent No. 9,176,203 to Ivanov et al., which discloses an apparatus and method for in situ current measurement in a conductor;
	United States Patent App. Pub. No. 2015/0219692 to Krah et al., which discloses a current sensor and control circuit; and
	United States Patent App. Pub. No. 2005/0045359 to Doogue et al., which discloses a current sensor.

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
in claim 24, " A system comprising: an arrangement of power switch devices having a voltage input and a multi-phase output, the power switches also having a control input; a gate driver having a driver input and driver outputs, the driver outputs coupled to respective control inputs of the power switches; a multi-phase busbar including conductive structures extending between respective first and second ends, the respective first ends are coupled to the multi-phase output of the power switches, the second end adapted to be coupled to an electric machine;"
in combination with all other limitations.

Claims 25 & 26 are allowed as being dependent on claim 24.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868                                                                                                                                                                                                        
/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        10/4/2022